DETAILED ACTION

Allowable Subject Matter	
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-12 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a metal substrate; a foil containing copper; a thermally conductive and electrically insulating layer disposed on the metal substrate; and a barrier layer laminated between the foil containing copper and the thermally conductive and electrically insulating layer, the barrier layer being in direct contact with the foil containing copper, an interface between the barrier layer and the thermally conductive and electrically insulating layer comprising a microrough surface; wherein the barrier layer has a Redox potential between 0 and -1V; wherein the microrough surface has a roughness Rz of 2-18 µm.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848